DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 5, 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmit et al. [US 2014/0169561; Schmit] in view of Drake et al. [US 2013/0258872; Drake] and Montenegro [US 8,069,470] and further in view of Abraham et al. [US 2018/0063927; Abraham] and Lenkeit et al. [US 2016/0332012; Lenkeit].

Per claim 1. Schmit discloses a system comprising: 
a first device (e.g. co-ordinator sensor e.g. 100) of a plurality of devices (e.g. 100-126 all sensors) operatively connected over a network for responding to a detected hazard (e.g. fire or gas) [para. 0012], wherein the first device (e.g. co-ordinator sensor 100) is configured to: 
monitor the network for self-identifying broadcasts, including a unique identifier (e.g. IEEE address or MAC address) from the plurality of devices (e.g. 100-126) [par. 0023] and {not device type}, 
receives over the network self-identifying (e.g. IEEE address or MAC address) broadcasts from a second device (e.g.  end sensor 102) “the end sensor then sends a registration message as a join request to the selected parent, asking to join the wireless network through it” [para. 0031] 
wherein, the first device type can be a hazard device (e.g. carbon monoxide) [para. 0012], or a station panel for selectively relaying formation visually and/or audibly, and the second device type can be (e.g. fire sensor, smoke sensor, motion sensor and camera) [para. 0011-12] {not a hazard extinguisher}; 
determine that (i) (the end sensor may use a sequential set of rules to choose its parent. The first choice may be based upon signal strength where the parent with the highest signal strength is selected first.” [para. 30]{not above the first signal strength threshold}
(ii) “since the IEEE or MAC address was included within the originally received registration request message under an unencrypted format, a comparison processor of the co-ordinator sensor may be used to simply compare the recovered IEEE or MAC address with the unencrypted IEEE or MAC address originally received as part of the registration message. Where there is a match between the recovered and originally received IEEE or MAC address, the end sensor is authenticated” [para. 23] {not compare against a list of registered devices}
“the end sensor then sends a registration message as a join request to the selected parent, asking to join the wireless network through it. The co-ordinator sensor may initially reject the join request pending verification (via the IEEE or MAC address and commissioning key) that the end sensor is authorized to register with the system. After the initial rejection, the end sensor may resend the registration request to the same potential parent this time encrypting the request with the sensor's commissioning key. Provided that the sensor has been successfully validated by the potential parent and the registration request can be decrypted with the secret key, the request is accepted.” [para. 30-32 and 35] that constitutes of rebroadcast the self-identifying broadcast from the second extinguisher so that the second device is capable of being registered into the network via a system panel that monitors activities around the network, and receive instructions from the system panel to update the list of registered devices to include the second device. 
Schmit does not explicitly mention of the second device type is a hazard extinguisher.   However, Schmit teaches sensors 16, 18 labeled 100-126 can be a (motion sensor, infrared, image, PIR, camera, fire sensor, gas sensor, CO2 sensor, smoke sensor and etc.) [para. 0011-0012]. Since, the suggestion sensor types are in a category uses in security and safety system. Therefore, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to recognize that any appropriate device type relative to security and safety system can be applied as one of the sensors in the system along with other device types suggested above, including the hazard extinguisher, because the hazard extinguisher is considered a safety device for fire system.     
Schmit not explicitly mention the signal strength of the self-identifying broadcast for the second device is above the first signal strength threshold.  Drake teaches a mesh network 108 and a routing device request to join a network, broadcast message to all neighboring devices within a particular radio range…the identified routing devices that have a signal strength above a signal strength threshold level is determined…the routing device is enabled to perform the functionality of a routing device upon joining the mesh network [para. 0022].  That, the self-identifying broadcast signal for requesting to join the network is based on the above the signal strength threshold.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the above signal strength threshold requirement taught by Drake to the self-identifying broadcast signal of Schmit, for the advantage of safety, because the signal strength is indicative of the range of communication capability within the network, the weak signal strength cannot communicate any alarm signal to the next network.     
Schmit does not explicitly mention the comparison of the request joining network of second device against a list of registered devices. Montenegro teaches an identity and authentication in a wireless network, includes a feature of determining whether the network identity information for sensor is present in a list stored in storage media…also verifies the join request itself by verifying the digital signature or MAC provided with the request [col. 6, lines 3-13]. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the feature of comparing the second device against a list of registered devices on the network stored in memory as taught by Montenegro to the MAC comparison of Schmit, for the benefit of safety, to prevent any confuse in term of communication, if the device is already registered in the same network.   
Schmit does not explicitly mention of broadcast device type.  Abraham teaches a method of associate devices and teaches [para. 0058] The discovery message transmitted by the load control discovery device may be a broadcast message that may be broadcast within the established discovery range. The discovery message may include information identifying the load control discovery device from which the discovery message was transmitted. The discovery message may indicate the type of control device (e.g., remote control device, occupancy sensor, lighting control device, etc.), a unique identifier (e.g., serial number) that may identify the load control discovery device, the link address for communicating with the load control discovery device directly, whether the device is a control-target device or a control-source device, and/or other information about the device.”  That, the broadcast message to other device includes information of an identifier and type of device.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the type of device (e.g. sensor) with the broadcast signal taught by Abraham to the broadcast signal of Schmit, for the benefit of convenience, so that the location of each type of device would be acknowledge.   
Schmit discloses the wireless fire sensors network with alarm control panel above, except for not explicitly mention the panel is configured to determine that an alert condition exists indicative of a hazard condition, after directly detecting, within a predetermined period of time, actions of at least two networked devices that implicates the existence of an alert condition.  Lenkeit teaches a control station and method for actuating two extinguishing agent supply devices, and further teaches at [para. 0060] “the central control unit of the fire alarm and/or extinguishing control panel is configured in such a way that only initiated when two event detectors each detect a fire signal within a predetermined time interval. This increases the reliability of triggering the extinguishing process and reduces instances of erroneous triggering due to deceptive values. In this case, the central control unit is configured in such a way that only the reception of two fire signals from two fire alarms in a protected region causes the fire alarm and/or extinguishing control panel to evaluate this as a fire signal, as a first fire signal, and the actuation of the first extinguishing agent supply device is carried out as follow-up action.” That the alert condition exists indicative of a hazard condition based upon actions of at least two networked devices within a predetermined period of time.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the detection of at least two detectors within a predetermined time as taught by Lenkeit to the combination, for the benefit of prevent false alarm, because with at least two detectors triggered at the same vicinity, that the alert condition is surely confirmed by a second detector within interval time. 

Per claim 2. Schmit and the combination made obvious above, and the claimed limitation of “the first device is configured to determines that the second device is currently registered as being on the network and that a signal strength of the self-identifying broadcasts for the second device is above a first signal strength threshold” is similar to those in claim 1, that the rejection would be in the same manner. 
	 
Per claim 5. Schmit and the combination made obvious above, Schmit further teaches the first device is configured to: monitors the network for alert conditions based on activities of the second device, and when the first device identifies an alert condition exists, the first device is configured to broadcasts into the network an alert message [para. 0035].

Per claim 11.  The method step limitations are similar to those in the apparatus of claim 1 above, that the rejection would be in the same manner. 

Per claim 12.  The method step limitations are similar to those in the apparatus of claim 2 above, that the rejection would be in the same manner. 

Per claim 15.  The method step limitations are similar to those in the apparatus of claim 5 above, that the rejection would be in the same manner. 


5.	Claims 6-7, 9, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmit et al. in view of Drake et al., Montenegro, Abraham et al. and Lenkeit et al., and further in view of Berg et al. [US 2019/0156082; Berg]. 

Per claim 6. Schmit and the combination made obvious above, except for not explicitly mention that the first device identifies an alert condition when failing to receive periodic self-identifying broadcasts from the second device for a period of time that is greater than a first time threshold. Berg et al. teaches a monitoring system which includes a concept of monitoring objects via RF communication system, wherein each monitoring objects attached a tag [Fig. 1] and cited that “in low pulse rate transmit mode the EAS tag is transmitting its identification number typically with an interval of 2 minutes to gateway 300, in the case where the EAS tag is not able to communicate with the gateway this can trigger an alarm. In another case where the EAS tag is determined by the gateway to be outside a predetermined area this can also trigger an alarm” [para. 68].  That, when the first device (e.g. gateway 300) fail to receive any signal from the tag (e.g. object being blocked or moved out of range) the alarm will trigger.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the concept of monitoring the location of object by signal communication technology as taught by Berg et al. to the combination above, for the advantage of convenience and more accuracy of location determination, because RF communication technology installation with less labor and the signal strength can be used to track the location and determine whether it is out of communication range or being obstruction.

Per claim 7. Schmit and the combination made obvious above, except for not explicitly mention that the first device identifies an alert condition when periodic self-identifying broadcasts from the second device fall below a second signal strength threshold for a period of time that is greater than a second time threshold. Berg et al. teaches a monitoring system which includes a concept of monitoring objects via RF communication system, wherein each monitoring objects attached a tag [Fig. 1] and cited that “in low pulse rate transmit mode the EAS tag is transmitting its identification number typically with an interval of 2 minutes to gateway 300, in the case where the EAS tag is not able to communicate with the gateway this can trigger an alarm. In another case where the EAS tag is determined by the gateway to be outside a predetermined area this can also trigger an alarm” [para. 68].  That, when the first device (e.g. gateway 300) fail to receive any signal from the tag (e.g. object being blocked or moved out of range) the alarm will trigger.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to implement the concept of monitoring the location of object by signal communication technology as taught by Berg et al. to the combination, for the advantage of convenience and more accuracy of location determination, because RF communication technology installation with less labor and the signal strength can be used to track the location and determine whether it is out of communication range or being obstruction.

Per claim 9. Schmit and the combination made obvious above, Schmit further teaches “Upon detecting a change above a threshold value the processor 100, 126 may compose and send a packet to a corresponding processor 26, 28 with the alarm panel notifying the alarm panel of the change. The packet may be transmitted directly to the panel 20 in some cases (e.g., co-ordinator sensor 100) or may be received and retransmitted by other sensors (e.g., sensor 106 transmits the packet to sensor 100 and senor 100 retransmits the packet to the alarm panel 20.” [para. 0035].  That constitutes of the first device is configured to receives from another device on the network a broadcast that indicates one or more of (i) the second device is new to the network, (ii) an alert condition exists in the network, (iii) the second device requires maintenance, and the first device retransmits the broadcast to the network.

Per claim 16.  The method step limitations are similar to those in the apparatus of claim 6 above, that the rejection would be in the same manner. 

Per claim 17.  The method step limitations are similar to those in the apparatus of claim 7 above, that the rejection would be in the same manner. 

Per claim 19.  The method step limitations are similar to those in the apparatus of claim 9 above, that the rejection would be in the same manner. 

6.	Claims 8, 10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmit et al. in view of Drake et al., Montenegro, Abraham et al., Berg et al. and Lenkeit et al., and further in view of Pompa  [EP 2159765 A1]. 

Per claim 8. Schmit and the combination made obvious above, except for not explicitly mention the first device receives the maintenance request from the second , the first device retransmits into the network the maintenance request into the network, Pompa teaches a fire extinguisher network which cites “in case of pressure value inside the reservoir of the fire extinguisher drops below a minimum threshold value expected for a correct operation the communication interface 31 transmits operating fault signals to an operator” [para. 25], that constitutes of the first device monitors the network for a maintenance request from the second device, and when the first device receives the maintenance request from the second device, the first device retransmits into the network the maintenance request into the network. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the maintenance request feature of second device transmitted in the network as taught by Pompa to the combination above, for the advantage of convenience, so that user be able to acknowledge the maintenance issue quicker. 

Per claim 10. Schmit and the combination made obvious above, Schmit further teaches an alert condition existed from one of sensor and broadcast to alarm station panel 20 [para. 0035], except for not explicitly mention of (i) instruction to network devices to recognize the second device is added to network and (ii) the second device requires maintenance and broadcast on the network indicate the device requires maintenance.  Pompa teaches the recognized of the added second device as being a part of the network (e.g. the registration number of the fire extinguisher) [para. 34] that constitutes of recognize the second device as being part of the network and Pompa further teaches “in case of pressure value inside the reservoir of the fire extinguisher drops below a minimum threshold value expected for a correct operation the communication interface 31 transmits operating fault signals to an operator” [para. 25], that constitutes of the first device monitors the network for a maintenance request from the second device.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the recognize new added device to network and broadcast maintenance require of second device taught by Pompa to the combination above, for the benefit of convenience, so that user is able to recognize the maintenance issue and response quickly.  

Per claim 18.  The method step limitations are similar to those in the apparatus of claim 8 above, that the rejection would be in the same manner. 

Per claim 20.  The method step limitations are similar to those in the apparatus of claim 10 above, that the rejection would be in the same manner. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/Examiner, Art Unit 2685                                       

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685